UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2011(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 100.1% Consumer Discretionary 13.5% Auto Components 0.4% Dana Holding Corp.* (a) SORL Auto Parts, Inc.* (a) Diversified Consumer Services 0.7% Bridgepoint Education, Inc.* Career Education Corp.* ChinaCast Education Corp.* (a) Corinthian Colleges, Inc.* (a) Sotheby's Hotels Restaurants & Leisure 1.7% Boyd Gaming Corp.* (a) Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Kona Grill, Inc.* Marcus Corp. O'Charley's, Inc.* Papa John's International, Inc.* Scientific Games Corp. "A"* Household Durables 0.4% CSS Industries, Inc. Ethan Allen Interiors, Inc. Internet & Catalog Retail 0.0% Orbitz Worldwide, Inc.* Leisure Equipment & Products 0.8% Arctic Cat, Inc.* Brunswick Corp. JAKKS Pacific, Inc. Johnson Outdoors, Inc. "A"* Sturm, Ruger & Co., Inc. Media 0.6% Scholastic Corp. The E.W. Scripps Co. "A"* The Madison Square Garden Co. "A"* Multiline Retail 0.7% Dillard's, Inc. "A" Fred's, Inc. "A" Saks, Inc.* (a) The Bon-Ton Stores, Inc. Tuesday Morning Corp.* Specialty Retail 6.4% Aaron's, Inc. American Eagle Outfitters, Inc. Ann, Inc.* Build-A-Bear Workshop, Inc.* Citi Trends, Inc.* Conn's, Inc.* (a) DSW, Inc. "A" Express, Inc.* Foot Locker, Inc. Genesco, Inc.* Group 1 Automotive, Inc. hhgregg, Inc.* (a) New York & Co., Inc.* Penske Automotive Group, Inc. PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. The Finish Line, Inc. "A" The Men's Wearhouse, Inc. The Pep Boys - Manny, Moe & Jack TravelCenters of America LLC* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods 1.8% Iconix Brand Group, Inc.* Liz Claiborne, Inc.* Movado Group, Inc. Oxford Industries, Inc. PVH Corp. Quiksilver, Inc.* Rocky Brands, Inc.* The Jones Group, Inc. True Religion Apparel, Inc.* Consumer Staples 4.3% Beverages 0.2% Cott Corp.* Food & Staples Retailing 1.4% Kroger Co. Ruddick Corp. United Natural Foods, Inc.* Winn-Dixie Stores, Inc.* (a) Food Products 2.3% Cal-Maine Foods, Inc. (a) Chiquita Brands International, Inc.* Dean Foods Co.* Omega Protein Corp.* Smithfield Foods, Inc.* Household Products 0.2% Central Garden & Pet Co. "A"* Personal Products 0.2% Nature's Sunshine Products, Inc.* (a) Energy 7.8% Energy Equipment & Services 3.6% Exterran Holdings, Inc.* Helix Energy Solutions Group, Inc.* Helmerich & Payne, Inc. Hercules Offshore, Inc.* Mitcham Industries, Inc.* Newpark Resources, Inc.* Oceaneering International, Inc. Pioneer Drilling Co.* Precision Drilling Corp.* SEACOR Holdings, Inc.* Superior Energy Services, Inc.* TETRA Technologies, Inc.* TGC Industries, Inc.* Union Drilling, Inc.* Unit Corp.* Willbros Group, Inc.* Oil, Gas & Consumable Fuels 4.2% Cloud Peak Energy, Inc.* CVR Energy, Inc.* Denbury Resources, Inc.* James River Coal Co.* (a) L&L Energy, Inc.* (a) Murphy Oil Corp. Petrobras Argentina SA “B” (ADR) Petroleum Development Corp.* Rosetta Resources, Inc.* Stone Energy Corp.* VAALCO Energy, Inc.* W&T Offshore, Inc. (a) Western Refining, Inc.* (a) Financials 17.0% Capital Markets 1.0% Ares Capital Corp. Janus Capital Group, Inc. Oppenheimer Holdings, Inc. "A" W.P. Carey & Co., LLC Commercial Banks 5.6% Associated Banc-Corp. Banner Corp. Cathay General Bancorp. Century Bancorp., Inc. "A" Citizens Republic Bancorp., Inc.* Comerica, Inc. CVB Financial Corp. (a) First BanCorp. - North Carolina (a) First Merchants Corp. First Midwest Bancorp., Inc. MainSource Financial Group, Inc. National Penn Bancshares, Inc. Peoples Bancorp., Inc. PrivateBancorp., Inc. StellarOne Corp. Suffolk Bancorp.* Susquehanna Bancshares, Inc. SVB Financial Group* United Community Banks, Inc.* (a) Webster Financial Corp. Wilshire Bancorp., Inc.* Zions Bancorp. (a) Consumer Finance 0.2% DFC Global Corp.* World Acceptance Corp.* (a) Diversified Financial Services 1.1% CBOE Holdings, Inc. Interactive Brokers Group, Inc. "A" PHH Corp.* Portfolio Recovery Associates, Inc.* Insurance 5.3% Allied World Assurance Co. Holdings AG Alterra Capital Holdings Ltd. American Safety Insurance Holdings Ltd.* Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Brown & Brown, Inc. Crawford & Co. "B" (a) Endurance Specialty Holdings Ltd. Hanover Insurance Group, Inc. Horace Mann Educators Corp. Mercury General Corp. PartnerRe Ltd. Reinsurance Group of America, Inc. Seabright Holdings, Inc. Stewart Information Services Corp. Validus Holdings Ltd. (a) Real Estate Investment Trusts 3.0% Ashford Hospitality Trust (REIT) CommonWealth REIT (REIT) Extra Space Storage, Inc. (REIT) FelCor Lodging Trust, Inc. (REIT)* Getty Realty Corp. (REIT) (a) LaSalle Hotel Properties (REIT) Medical Properties Trust, Inc. (REIT) National Health Investors, Inc. (REIT) Parkway Properties, Inc. (REIT) Rayonier, Inc. (REIT) Real Estate Management & Development 0.2% Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance 0.6% Bank Mutual Corp. ESSA Bancorp., Inc. First Defiance Financial Corp. First Financial Holdings, Inc. Health Care 12.2% Biotechnology 1.1% Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* Health Care Equipment & Supplies 0.7% Alere, Inc.* Align Technology, Inc.* CryoLife, Inc.* RTI Biologics, Inc.* The Cooper Companies, Inc. Health Care Providers & Services 6.9% Almost Family, Inc.* Amedisys, Inc.* (a) AMERIGROUP Corp.* Five Star Quality Care, Inc.* Health Net, Inc.* Healthspring, Inc.* Humana, Inc. Kindred Healthcare, Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* Molina Healthcare, Inc.* WellCare Health Plans, Inc.* Life Sciences Tools & Services 1.2% Cambrex Corp.* PerkinElmer, Inc. Pharmaceuticals 2.3% Cornerstone Therapeutics, Inc.* Endo Pharmaceuticals Holdings, Inc.* Hi-Tech Pharmacal Co., Inc.* Jazz Pharmaceuticals, Inc.* Medicis Pharmaceutical Corp. "A" Par Pharmaceutical Companies, Inc.* (a) ViroPharma, Inc.* Industrials 16.9% Aerospace & Defense 1.7% Cubic Corp. Curtiss-Wright Corp. Orbital Sciences Corp.* Triumph Group, Inc. Air Freight & Logistics 0.2% Forward Air Corp. Airlines 0.8% Alaska Air Group, Inc.* Hawaiian Holdings, Inc. "A"* Republic Airways Holdings, Inc.* United Continental Holdings, Inc.* Building Products 0.6% Gibraltar Industries, Inc.* Commercial Services & Supplies 1.9% A.T. Cross Co. "A"* ABM Industries, Inc. Courier Corp. EnergySolutions, Inc.* G & K Services, Inc. "A" Kimball International, Inc. "B" Quad Graphics, Inc. (a) Sykes Enterprises, Inc.* The Brink's Co. TMS International Corp. "A"* Construction & Engineering 2.9% Chicago Bridge & Iron Co. NV EMCOR Group, Inc. Granite Construction, Inc. Michael Baker Corp.* Primoris Services Corp. (a) Sterling Construction Co., Inc.* Tutor Perini Corp.* URS Corp.* Electrical Equipment 0.4% EnerSys* Fushi Copperweld, Inc.* (a) Hubbell, Inc. "B" Thomas & Betts Corp.* Machinery 3.8% AGCO Corp.* Alamo Group, Inc. Ampco-Pittsburgh Corp. Barnes Group, Inc. China Yuchai International Ltd. Hardinge, Inc. Hurco Companies, Inc.* ITT Corp. Kennametal, Inc. Meritor, Inc.* Miller Industries, Inc. NACCO Industries, Inc. "A" Oshkosh Corp.* Pall Corp. Sauer-Danfoss, Inc.* Timken Co. Wabtec Corp. Professional Services 2.4% CRA International, Inc.* ICF International, Inc.* Insperity, Inc. Kelly Services, Inc. "A" Manpower, Inc. Robert Half International, Inc. Towers Watson & Co. "A" Road & Rail 1.5% Arkansas Best Corp. Landstar System, Inc. Ryder System, Inc. Saia, Inc.* Trading Companies & Distributors 0.7% Beacon Roofing Supply, Inc.* (a) DXP Enterprises, Inc.* Titan Machinery, Inc.* (a) WESCO International, Inc.* Information Technology 18.7% Communications Equipment 1.9% Black Box Corp. Brocade Communications Systems, Inc.* Comtech Telecommunications Corp. EchoStar Corp. "A"* Emulex Corp.* NETGEAR, Inc.* TESSCO Technologies, Inc. Computers & Peripherals 1.8% Cray, Inc.* Datalink Corp.* Imation Corp.* QLogic Corp.* Seagate Technology PLC Western Digital Corp.* Electronic Equipment, Instruments & Components 2.9% Arrow Electronics, Inc.* Brightpoint, Inc.* Electro Scientific Industries, Inc.* Insight Enterprises, Inc.* Itron, Inc.* Jabil Circuit, Inc. MTS Systems Corp. Newport Corp.* PC Connection, Inc. RadiSys Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services 2.8% AOL, Inc.* DealerTrack Holdings, Inc.* EarthLink, Inc. IAC/InterActiveCorp. InfoSpace, Inc.* ModusLink Global Solutions, Inc. United Online, Inc. IT Services 4.1% Acxiom Corp.* CACI International, Inc. "A"* (a) Computer Sciences Corp. Convergys Corp.* CSG Systems International, Inc.* Lender Processing Services, Inc. TeleTech Holdings, Inc.* Total System Services, Inc. Unisys Corp.* Office Electronics 0.3% Xerox Corp. Semiconductors & Semiconductor Equipment 3.2% Amkor Technology, Inc.* GT Advanced Technologies, Inc.* (a) Kulicke & Soffa Industries, Inc.* LTX-Credence Corp.* MEMC Electronic Materials, Inc.* Micron Technology, Inc.* OmniVision Technologies, Inc.* Photronics, Inc.* SunPower Corp.* (a) Tessera Technologies, Inc.* Software 1.7% ePlus, Inc.* Fair Isaac Corp. Manhattan Associates, Inc.* Net 1 UEPS Technologies, Inc.* Quest Software, Inc.* Solarwinds, Inc.* Websense, Inc.* Materials 5.6% Chemicals 2.9% CF Industries Holdings, Inc. Chemtura Corp.* Minerals Technologies, Inc. OM Group, Inc.* Spartech Corp.* Stepan Co. TPC Group, Inc.* W.R. Grace & Co.* Containers & Packaging 0.3% Sealed Air Corp. Metals & Mining 0.9% China Gerui Advanced Materials Group Ltd.* (a) Coeur d'Alene Mines Corp.* Friedman Industries, Inc. Hecla Mining Co. Sims Metal Management Ltd. (ADR) (a) Paper & Forest Products 1.5% AbitibiBowater, Inc.* Buckeye Technologies, Inc. Domtar Corp. KapStone Paper & Packaging Corp.* Neenah Paper, Inc. Telecommunication Services 1.3% Diversified Telecommunication Services 0.2% FairPoint Communications, Inc.* (a) SureWest Communications Wireless Telecommunication Services 1.1% Telephone & Data Systems, Inc. Telephone & Data Systems, Inc. (Special Shares) U.S.A. Mobility, Inc. Utilities 2.8% Electric Utilities 2.7% Companhia Paranaense de Energia (ADR) (Preferred) PNM Resources, Inc. Portland General Electric Co. Westar Energy, Inc. Gas Utilities 0.1% WGL Holdings, Inc. Total Common Stocks (Cost $65,359,295) Securities Lending Collateral 9.3% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $6,191,368) Cash Equivalents 0.8% Central Cash Management Fund, 0.07% (b) (Cost $509,642) % of Net Assets Value ($) Total Investment Portfolio (Cost $72,060,305) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $72,192,670.At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $1,002,417.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,627,884 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,625,467. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2011 amounted to $5,979,618, which is 9.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
